IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 16, 2009
                                     No. 07-11261
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

TONY L COLLINS, also known as T-Cag

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:06-CR-69-2


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Tony L. Collins has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Collins has filed a response and moves for appointment of new
counsel. Our independent review of the record, counsel’s brief, and Collins’s
response discloses no nonfrivolous issue for appeal.               Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                               No. 07-11261

responsibilities herein, Collins’s motion for appointment of new counsel is
DENIED, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                    2